Citation Nr: 0028112	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for fracture, 
comminuted, right pubis, with weakness and limp of right leg, 
rated as injury to Muscle Group XVI, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a scar, left rectus region, postoperative.

3.  Entitlement to service connection for a low back disorder 
as secondary to service-connected disability of the right 
pubis and right leg.

4.  Entitlement to service connection for shortening of the 
left leg as secondary to service-connected disability of the 
right pubis and right leg.

5.  Entitlement to service connection for swelling of the 
feet and right foot neurological impairment as secondary to 
service-connected disability of the right pubis and right 
leg.

6.  Entitlement to service connection for a circulatory 
impairment of the lower extremities as secondary to service-
connected disability of the right pubis and right leg.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran requested a hearing 
before a hearing officer at the RO.  However, he did not 
appear for his scheduled July 1997 hearing.

The Board notes that, in a rating decision of May 1999, the 
RO granted service connection for a left hip disability 
(arthritis of the left hip, with total left hip replacement) 
as secondary to service-connected disability of the right 
pubis and right leg.  This action constituted a full grant of 
the benefit sought as to that issue (service connection).  No 
appeal was initiated and completed from the decision 
assigning a 30 percent rating effective September 1998, and 
the issue of an increased rating for a left hip disability is 
not before the Board at this time.  See Holland v. Gober, 10 
Vet. App. 433 (1997).

FINDINGS OF FACT

1.  The veteran's service-connected right pubis and right leg 
disability is productive of no more than moderately severe 
impairment.

2.  The veteran's service-connected scar (left rectus region) 
is not manifested by clinically demonstrated tenderness or 
pain, nor is it productive of limitation of any affected 
part.

3.  There is no competent medical evidence of a nexus between 
the veteran's low back condition and his service-connected 
disability of the right pubis and right leg.

4.  There is no medical diagnosis of a disability manifested 
by shortening of the left leg, swelling of the feet, right 
foot neurological impairment, or circulatory impairment of 
the lower extremities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for fracture, comminuted, right pubis, with weakness 
and limp of right leg, rated as injury to Muscle Group XVI, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.57, 4.73, Diagnostic Code 5316 
(1999).

2.  The schedular criteria for an increased (compensable) 
evaluation for a scar, left rectus region, postoperative, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991) 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7804, 7805 (1999).

3.  The veteran's claims of entitlement to service connection 
for a low back condition, shortening of the left leg, 
swelling of the feet, right foot neurological impairment, and 
circulatory impairment of the lower extremities as secondary 
to his service-connected disability of the right pubis and 
right leg are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

The veteran's claims for increased ratings are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Once a claimant 
has presented a well-grounded claim, VA has a duty to assist 
the claimant in developing facts which are pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a).  After reviewing the 
evidence of record, which includes recent VA examinations, 
the Board finds that the RO has taken appropriate steps to 
develop the evidence and that no further action is required 
to meet the duty to assist the veteran in this regard.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A.  Right Pelvis And Right Leg

In April 1946, the RO granted service-connection for the 
veteran's right pelvis and right leg disability.  The 
veteran's disability is currently rated as 30 percent 
disabling under the provisions of Diagnostic Code 5316.

Service medical records indicate that the veteran was injured 
when a vehicle which he was driving hit a mine (in France in 
December 1944), causing him to strike his pubis against the 
steering wheel of the vehicle.  He immediately noticed marked 
pain over the symphysis pubis followed by swelling, and he 
was evacuated to a 

field hospital for an exploratory laparotomy.  A separate 
suprapubic incision was made, and the large perivesical 
hematoma was evacuated.  Loose bone fragments of the pubis 
were removed.  X-rays of the pelvis in January 1945 revealed 
a severely comminuted fracture of the right pubic bone 
causing a shattering of the right symphysis and the superior 
ramus in its medial half.  The veteran did not experience 
hematuria or dysuria and received no treatment other than bed 
rest and the above mentioned treatment.  Surgical wounds 
healed primarily.  An entry dated in June 1945 noted that the 
veteran's pelvis was well healed.  The veteran's March 1946 
service separation examination noted residual weakness of the 
right leg.

At a June 1996 VA examination, the veteran stated that he did 
not have any specific difficulties directly in the pubic 
area.  Palpation of the pelvic area was negative for any 
definite deformity.  There was a well healed surgical scar on 
the left side just above the pubis.  The right hip had 
flexion to approximately 120 degrees; abduction and adduction 
were limited to 20 degrees.  The diagnosis was residual of 
trauma sustained when land mine blew up under his jeep and 
arthritis of the right hip.

At a January 1999 VA examination, the veteran stated that, 
after he was discharged from the service, he returned to 
General Motors in 1946 and worked on the assembly line until 
he retired in 1976.  He stated that at times, over the years, 
his right hip has gotten tired and he may have favored the 
right hip.  Physical examination revealed that the veteran 
walked without any external support; he did not have a limp.  
He had a healed, incisional scar over the posterolateral 
aspect of his left hip which was non-tender and not painful.  
His leg lengths were equal, 39 inches in length.  The 
circumference of his thighs and calves were bilaterally 
equal.  He had full range of motion of his right hip.  He had 
45 degrees of abduction, 25 degrees of adduction, 15 degrees 
of extension, and he had 6 degrees of external rotation and 
40 degrees of internal rotation of his right hip.  The 
examiner noted that the veteran's fracture of the pelvis had 
healed, and the veteran worked at General Motors for thirty 
years without any problems to his right lower extremity.  It 
was noted that the veteran did not show any weakness or 
restriction of motion in the 


right lower extremity.  X-rays revealed the veteran's hip to 
be unremarkable and there was deformity in both pubic bones 
due to an old-healed fracture.

Under Diagnostic Code 5316, a 30 percent evaluation requires 
moderately severe impairment.  A 40 percent evaluation 
requires severe impairment.  The Board takes note of the fact 
that certain portions of 38 C.F.R. Part 4 pertaining to the 
rating criteria for muscle injuries were changed, effective 
July 3, 1997.  See 62 FR 30235, June 3, 1997.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  After reviewing the regulations in effect at the 
time of the veteran's claim and the changes effective July 3, 
1997, the Board finds that the July 3, 1997 amendments did 
not substantively change the criteria pertinent to the 
veteran's disability, but rather added current medical 
terminology and unambiguous criteria.

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56.

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by a small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; the 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, with a record of consistent 

complaint of cardinal signs and symptoms of muscle disability 
as defined above, and, if present, evidence of inability to 
keep up with work requirements; objective findings would 
include entrance and (if present) exit scars indicating the 
track of missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, with tests of strength and endurance compared 
with sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56.

A severe disability of muscles is a through and through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; the service department 
records or other evidence shows hospitalization for a 
prolonged period for treatment of wound, with a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability as defined above, worse than those shown 
for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements; 
objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track, with palpation showing loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area, with 
muscles swelling and hardening abnormally in contraction, and 
with tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicating a severe impairment of function.  If present, the 
following are also signs of severe muscle disability: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of a scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 


shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56.

Upon a review of the evidence, the Board finds that the 
veteran's right pubis and right leg disability is not 
sufficient to meet the criteria of severe so as to warrant a 
40 percent rating under Diagnostic Code 5316.  The service 
medical records do not indicate that the veteran's service 
injury included a shattering bone fracture or an open 
comminuted fracture with extensive debridement; the service 
department records also did not show hospitalization for a 
prolonged period for treatment of the wound.  Further, 
postservice medical records do not include objective findings 
such as ragged, depressed and adherent scars indicating wide 
damage to muscle groups in the missile track.  VA 
examinations have indicated that the veteran had only 
moderate limitation of motion of the right hip and were 
negative for findings such as any measurable thigh atrophy.  
X-rays have not revealed evidence of minute multiple 
scattered foreign bodies; adhesive scars; diminished muscle 
excitability; adaptive contraction of an opposing group of 
muscles; or muscle atrophy.

In denying an evaluation in excess of 30 percent, the Board 
is aware of the veteran's complaints of pain which are noted 
in his claims file.  Under 38 C.F.R. § 4.56, however, pain is 
specifically contemplated in the assignment of an evaluation.  
Therefore, the impact of pain has already been considered, 
and assigning an evaluation for pain under 38 C.F.R. §§ 4.40, 
4.45, and 4.59 would violate the principle against 
pyramiding.  See 38 C.F.R. § 4.14.

The Board has considered DeLuca v. Brown in which the United 
States Court of Appeals for Veterans Claims held that 38 
C.F.R. § 4.40 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, there is no medical evidence to 
show that the veteran has pain, flare-ups of pain, weakness 
or any other symptom or sign that results in additional 
limitation of motion.  Using as a guide the provisions C.F.R. 
§ 4.71a, Diagnostic Code 5252, which pertain to motion of the 
hip, a 30 percent evaluation is warranted when 

flexion is limited to 20 degrees, and a 40 percent 
evaluation, the highest available on a schedular basis, is 
warranted when flexion is limited to 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5252.  The normal range of motion of 
the hip is zero degrees of extension to 125 degrees flexion.  
38 C.F.R. § 4.71, Plate II.  Plate II further provides that 
normal hip abduction is to 45 degrees.  However, no separate 
evaluation is warranted based on the limitation of motion of 
the veteran's right hip, as motion to a degree that 
approximates right hip flexion limited to 10 degrees has not 
been shown.  Accordingly, the Board finds that the 
preponderance of the evidence indicates that the current 
symptomatology of the veteran's right pubis and right leg 
disability with involvement of Muscle Group XVI is not 
sufficient to meet the criteria of severe disability, and 
more nearly approximates a moderately severe disability, 
warranting the currently assigned 30 percent evaluation.  38 
C.F.R. § 4.73, Diagnostic Code 5316.

B.  Scar

The veteran was granted service connection for a scar, left 
rectus region, effective April 1946.  The veteran's scar is 
currently rated as noncompensable pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7805.  A compensable evaluation for 
scars (other than burn scars or disfiguring scars of the 
head, face, or neck) requires that they be poorly nourished, 
with repeated ulceration, that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, and 7805.

After reviewing the evidence of record, the Board concludes 
that the veteran's service-connected scar is appropriately 
rated at the noncompensable disability level under Diagnostic 
Code 7805.  There is no objective evidence that the veteran's 
scar is tender or painful on objective demonstration, nor is 
there any objective evidence that the scar results in any 
limitation of function of any affected part.  VA examinations 
have indicated that the veteran's scar is well-healed.  
Accordingly, a compensable rating is not warranted.


In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's increased rating claims, 
the doctrine is not for application.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  In this regard, there has been no 
evidence submitted indicating that the veteran's service 
connected disabilities on appeal have markedly interfered 
with his earning capacity, employment status, or have 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards"; the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Service Connection Claims

The veteran contends that a low back disorder, shortening of 
the left leg, right foot neurological impairment, and 
circulatory impairment of the lower extremities are related 
to his service-connected disability of the right pubis and 
right leg.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Disability which is proximately due to or 
the result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).



However, on appellate review of a claim for service 
connection, the Board must first determine whether the 
veteran has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).   Claims for secondary service 
connection must be well grounded.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Jones v. Brown, 7 Vet. App. 134, 138 (1994).

A.  Low Back

Service medical records show no diagnosis of or treatment for 
a low back disability.  VA Medical records include a 
diagnosis of degenerative disc disease of the lumbosacral 
spine, thus satisfying the requirement that there be 
competent medical evidence of a current disability.  See 
Epps.  However, a review of the record reveals that there is 
no medical evidence linking the veteran's low back disability 
to his service-connected disability of the right pubis and 
right leg.  As for the veteran's contentions that his low 
back disability is related to his disability of the right 
pubis and right leg, the etiology or pathology of a 
disability or disease involves a medical question that the 
veteran is not qualified to answer.  "Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of section 
5107(a); where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself."  
Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  

In the present case, there is no competent evidence in the 
form of medical evidence linking the veteran's low back 
disability to his disability of the right pubis and right 
leg, and, under such circumstances, the claim is not well 
grounded.

B.  Shortening Of The Left Leg, Swelling of Feet, Right Foot 
Neurological Impairment, And Circulatory Impairment Of The 
Lower Extremities

There is no competent medical evidence demonstrating that the 
veteran currently suffers from shortening of the left leg, 
swelling of the feet, right foot neurological impairment, or 
circulatory impairment of the lower extremities, and the 
Board finds that the veteran's claims for service connection 
for these disabilities are not well grounded.  38 U.S.C.A. 
§ 5107(a).  With regard to the legs, a private physician 
reported in May 1995 that, although the veteran's wife 
thought that his left leg was shorter, actually, his right 
leg was one half inch longer than the left leg, due to pelvic 
obliquity.  At a VA examination in January 1999, no 
shortening of a leg was found.  The record does not contain 
diagnoses of a disorder manifested by swelling of the feet, 
right foot neurological impairment, or lower extremity 
circulatory impairment. 

By this decision, the Board is informing the veteran that 
competent medical evidence of a current disability and of a 
link to service or to a service connected disability is 
required to render his claims well grounded.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The Board is aware of no circumstances in this 
matter which would put VA on notice that relevant evidence 
may exist or could be obtained, which, if true, would make 
the claims for service connection plausible.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).




ORDER

An increased evaluation for fracture, comminuted, right 
pubis, with weakness and limp of right leg, is denied .

An increased (compensable) rating for a scar, left rectus 
region, postoperative, is denied.

Secondary service connection for a low back disorder, 
shortening of the left leg, swelling of the feet, right foot 
neurological impairment, and a circulatory impairment of the 
lower disabilities is denied.




		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

